Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20   PageID.1   Page 1 of 11




                                                   Case: 2:20−mj−30189
                                                   Assigned To : Unassigned
                                                   Assign. Date : 6/4/2020
                                                   Description: RE: SEALED MATTER
                                                   (EOB)




June 4, 2020
  Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20         PageID.2    Page 2 of 11



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

IN THE MATTER OF:
                                            Case No. ____________________
ANDRE D. TAYLOR JR
DATE OF BIRTH AUGUST 29, 1993 Filed Under Seal


           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Erin B. Leipold, being first duly sworn, hereby depose and state as

follows:

               INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Postal Inspector with the United States Postal Inspection

Service (USPIS), and have been so employed since January 2008. As part of my

duties as a U.S. Postal Inspector, I conduct investigations of offenses involving

mail theft, identity theft, access device fraud, and other financial crimes. I have

worked this investigation in conjunction with United States Postal Service, Office

of the Inspector General (USPS-OIG), Lathrup Village Police Department, and the

Michigan State Police (MSP). This affidavit is based on my personal knowledge

as well as information obtained from documents, electronic databases, witnesses,

and other law enforcement agents involved in this investigation. The information

contained in this affidavit is provided for the purpose of establishing probable
  Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20          PageID.3    Page 3 of 11



cause for a criminal complaint, and thus, it does not contain all the details of the

case known to me.

      2.     The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for

the requested complaint and does not set forth all of my knowledge about this

matter.

      3.     Based on the facts set forth in this affidavit, there is probable cause to

believe that violations of Mail Theft, in violation of 18 U.S.C. § 1708, Aggravated

Identity Theft, in violation of 18 U.S.C. § 1028A, and Wire Fraud, in violation of

18 U.S.C § 1343 have been committed by Andre TAYLOR JR.

      4.     Pursuant to search warrants 2:20-mc-50434 and 2:20-mc-50434-2,

previous investigation has determined suspect Andre TAYLOR JR uses a cellular

telephone connected to the phone number (248) 704-0991 to facilitate a mail theft

and identity theft scheme.

                                   PROBABLE CAUSE

      5.     Affiant has been monitoring the location information relative to the

cellular telephone assigned call number (248) 704-0991. On April 30, 2020,

Affiant received information that this cellular phone was located near a Meijer at

the intersection of 12 Mile Road and Evergreen Road in Southfield, Michigan, at
                                           2
  Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20        PageID.4    Page 4 of 11



approximately 3:03 PM. Investigating agents contacted a Meijer Financial Crimes

Investigations representative to determine if Andre TAYLOR JR visited this

Meijer location on this date and time, and obtain information relative to

transactions he may have conducted. Surveillance and transaction records obtained

from Meijer confirmed that at or about 3:09 PM TAYLOR JR purchased a $200

gift card at Meijer #231 using a Meijer credit card ending in 1604, which belongs

to K.P. TAYLOR JR and a black Dodge Challenger were seen in surveillance

footage obtained from this location.

      6.     Affiant conducted research in investigative databases and learned K.P.

resides in Waterford, Michigan. Information obtained by USPS-OIG indicates the

address where K.P. resides is in a mail delivery area handled by the Waterford

Carrier Annex, and it is assigned to Route 43.

      7.     Affiant contacted an investigator working for Citi Investigations

regarding the Meijer credit card TAYLOR JR used at the Meijer transaction on

April 30, 2020, mentioned in paragraph five. Their records indicate new Meijer

credit cards, including one ending in 1604, connected to an account belonging to

K.P. were mailed on April 13, 2020, and April 14, 2020.

      8.     Affiant contacted K.P. via telephone to inquire about the use of her

Meijer credit card at Meijer in Southfield on April 30, 2020. K.P. advised that she

had received a call from the credit card company regarding transactions on her
                                          3
  Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20       PageID.5    Page 5 of 11



Meijer credit card at Meijer locations in Southfield and Royal Oak. K.P. stated she

did not authorize these transactions and she has no knowledge of anyone named

Andre TAYLOR JR.

      9.    Affiant contacted Citi Investigations and confirmed that the

transaction TAYLOR JR conducted on April 30, 2020, using the Meijer credit card

belonging to K.P. would have caused an interstate transmission by wire

communication. None of Citi’s servers handling these wire communication

transmissions are located in Michigan.

      10.   Previous investigation found that TAYLOR JR used an American

Express credit card belonging to K.G. of Waterford, Michigan, on April 7, 2020, to

purchase a gift card at Kroger in Farmington Hills, Michigan. American Express

confirmed this was a fraudulent transaction and they suffered a loss of $861 as a

result. The address where K.G. resides is also in a mail delivery area handled by

the Waterford Carrier Annex, however, this address is located on Route 5.

      11.   Recently several customer complaints have been received by the

USPIS and USPS-OIG from internal and external sources, related to credit cards

that were never received by postal customers. These customers also reported

learning of fraudulent charges made using the stolen credit cards. These

complaints were made by postal customers in the Waterford, Michigan, area who


                                         4
  Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20        PageID.6    Page 6 of 11



lived at residential addresses primarily located on Route 5, which is serviced by the

Waterford Carrier Annex.

      12.    One of these complaints was made by R.K., who reported he never

received his Bank of America ATM card ending in 5674, which he was expecting

to receive via the U.S. Mail. On May 13, 2020, R.K. received a text message from

Bank of America regarding a transaction attempted using a new ATM card at

Meijer #231 in Southfield, Michigan, in the amount of $312.90.

      13.    Investigating agents contacted a Meijer Financial Crimes

Investigations representative to obtain information relative to the attempted

transaction using R.K.’s Bank of America ATM card on May 13, 2020.

Surveillance and transaction records obtained from Meijer confirmed that at or

about 2:58 PM on May 13, 2020, TAYLOR JR attempted to purchase a $200 gift

card at Meijer #231 using a credit card ending in 5674. TAYLOR JR and a black

Dodge Challenger were seen in surveillance footage obtained from this location.

      14.    Another complaint was received from E.B. on or about May 15, 2020.

He reported he and his neighbors never received Capital One credit cards that were

mailed to them. E.B. reported his Capital One credit card had been activated and

there were fraudulent charges made using it. Affiant contacted E.B. regarding his

complaint and was informed that the compromised credit card had been mailed to

him in mid-March 2020. E.B. stated there were three ATM cash advances using
                                          5
  Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20        PageID.7   Page 7 of 11



the card. E.B. reported the situation to the Waterford Police Department and

learned a similar report had been made to them by someone living nearby.

      15.    Affiant contacted an investigator employed by Capital One regarding

recent thefts of credit card mailings in the Waterford, Michigan area. Their records

indicate numerous credit cards have been stolen from Capital One customers living

in this area between February 2020 and April 2020. The phone number (248) 845-

0624 contacted Capital One to activate most of these credit cards. The Capital One

customers who were expecting delivery of these credit cards via U.S. Mail live at

addresses which are primarily located on either Route 43 or Route 5 in the mail

delivery territory of the Waterford Carrier Annex.

      16.    USPS-OIG contacted management at the Waterford Carrier Annex to

obtain information relative to the letter carrier assigned to Route 5. They advised

City Carrier Assistant (CCA) J.M. has been assigned to this route since

approximately March 24, 2020. Prior to this time, J.M. was assigned to Route 43.

Management also advised J.M.’s personal vehicle is a black Ford Fusion bearing

Florida license plate IGH R81.

      17.    On May 20, 2020, Affiant provided information regarding J.M. to

D/Trooper DePeel, assigned to the Michigan State Police surveillance team

following TAYLOR JR. DePeel advised members of his team witnessed

TAYLOR JR meeting with J.M. behind a White Castle located near Greenfield
                                          6
  Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20         PageID.8    Page 8 of 11



Road and 8 Mile Road on May 13, 2020. TAYLOR JR exited his vehicle and

entered the passenger side of J.M.’s Ford Fusion, where he sat for 3 to 4 minutes.

TAYLOR JR then exited J.M.’s vehicle and left the area.

          18.   Recently USPS-OIG has received a complaint from J.B., a resident of

Waterford, Michigan, whose address is located on Route 5, serviced by the

Waterford Carrier Annex. J.B. reported receiving notification via Informed

Delivery, an electronic service offered by the USPS, on May 11, 2020, regarding

the impending delivery of her unemployment benefits card. J.B. never received

this benefits card in her mail. J.B. ordered another benefits card and received

notification via Informed Delivery on May 22, 2020, regarding the impending

delivery of this benefits card. J.B. reported she did not receive this benefits card

either.

          19.   On May 27, 2020, USPS-OIG conducted an undercover “test” of J.M.

by monitoring the delivery of an American Express credit card mailing to an

address on her delivery route, Route 5. J.M.’s activities were observed by USPS-

OIG agents, who determined that J.M. did not deliver the credit card mailing to the

intended address. J.M.’s USPS delivery vehicle was later searched by USPS-OIG

agents, who found the credit card mailing in personal sorting container she kept in

the vehicle.


                                           7
  Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20        PageID.9    Page 9 of 11



      20.    Affiant and Special Agent Patrick Fox, USPS-OIG, interviewed J.M.

at the Waterford Carrier Annex. J.M. initially denied she was stealing credit cards

from the U.S. Mail and also denied she was providing these stolen credit cards to

anyone else. However, J.M. later admitted that she entered into an agreement with

a man to steal credit card mailings from her mail route. J.M. stated she is currently

assigned to Route 5 and was previously assigned to Route 43, and she stole credit

cards from both routes. She maintained she does not know the name of the man

she is working for, but identified him as Andre TAYLOR JR after viewing a photo

line-up. J.M. volunteered that TAYLOR JR’s birthday is at the end of August and

that he is a Virgo (these statements are accurate). J.M. stated she had been stealing

credit card mailings since approximately January 2020, and he paid her $75 for

each credit card. J.M. estimated she had stolen 100 credit cards in total. J.M.

stated she was “probably” going to steal the American Express credit card USPS-

OIG agents used as a test on her route that day for TAYLOR JR. J.M. advised she

oftentimes meets up with him at a White Castle parking lot in Detroit. When asked

about the vehicle TAYLOR JR drives, she stated unprompted that he always drives

a newer black Dodge Challenger with black rims and tinted windows. J.M.

confirmed she communicates with this man via the Telegram app and allowed

agents to view the messages between them in the app. Affiant observed several

images of credit card mailings, and noticed there were images of mailings
                                          8
 Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20      PageID.10    Page 10 of 11



containing unemployment benefits cards. J.M. advised that TAYLOR JR had

recently been interested in obtaining unemployment benefit cards mailed to

addresses on J.M.’s mail route. Affiant viewed several messages which confirmed

this statement. J.M. told agents that she knew TAYLOR JR had postal employees

working for him in Birmingham, Troy, several Detroit post offices, and post

offices located out of state.

      21.    On May 21, 2020, Affiant reviewed mail staged for delivery to 27157

Gateway Drive W Apt 108, Farmington Hills, Michigan 48334, which included a

mailing from the State of Michigan Unemployment Insurance Agency (MUIA)

addressed to S.A. Affiant contacted Regulation Agent Eggly, an investigative

resource working for the MUIA, regarding this mailing. Eggly confirmed a claim

for unemployment benefits had been made using the name S.A. and the address

27157 Gateway Drive W Apt 108, Farmington Hills, Michigan 48334 on May 14,

2020, via the internet.

      22.    Using investigative resources, Affiant located S.A. and contacted him

via telephone. S.A. advised he is a resident of Berkley, Michigan, and he had not

made a recent claim for unemployment benefits through the State of Michigan.

S.A. advised he previously lived at 27157 Gateway Drive W in Farmington Hills,

until approximately April 2018.


                                         9
Case 2:20-mj-30189-DUTY ECF No. 1 filed 06/04/20   PageID.11   Page 11 of 11




     June 4, 2020
